Per Curiam.
Plaintiffs have two assignments of error: One, to tbe court’s refusal to set tbe verdict aside as being against tbe greater weight of tbe evidence, and Two, to tbe signing of tbe judgment.
Tbe evidence was conflicting. Tbe motion by tbe plaintiffs to set aside tbe verdict as being against tbe greater weight of tbe evidence was one addressed to tbe sound discretion of tbe court, and no abuse of discretion being shown its refusal to grant tbe motion is not reviewable. Billings v. Observer, 150 N.C. 540, 64 S.E. 435; Hoke v. Whisnant, 174 N.C. 658, 94 S.E. 446; Anderson v. Holland, 209 N.C. 746, 184 S.E. 511; Coach Co. v. Motor Lines, 229 N.C. 650, 50 S.E. 2d 909; Poniros v. Teer Co., 236 N.C. 145, 72 S.E. 2d 9.
Appeal dismissed.